Case 7:19-cv-01182-CS Document 18
                               17 Filed 11/27/19
                                        11/21/19 Page 1 of 1




                                           I have reviewed the documents submitted
                                           by Mr. McCormick for records arguably
                                           reflecting similar conduct or lack of
                                           veracity. The only documents that should
                                           be turned over are the March 18, 2014
                                           IAD memo and attachments
                                           (#C2013-060). The parties should confer
                                           on a protective order and/or redactions.
                                           This is not a finding that questioning
                                           regarding the events covered in the
                                           documents will be permitted at trial.




                                                                        11/27/19
